TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00123-CR






In re Thomas Elton Holder








FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 90-217-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


An attorney was appointed to represent Thomas Elton Holder in a forensic DNA
testing proceeding.  See Tex. Code Crim. Proc. Ann. art. 64.01(c) (West Supp. 2004-05).  Holder
seeks to appeal a subsequent order granting the attorney’s motion to withdraw.
The order was signed and entered on January 19, 2005.  Holder mailed his notice of
appeal to the district clerk on February 25, and it was filed on February 28, 2005.  Because the notice
of appeal was not timely, we lack jurisdiction to dispose of the purported appeal in any manner other
than by dismissing it for want of jurisdiction.  See Tex. R. App. P. 9.2(b), 26.2(a)(1); and see Slaton
v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex.
Crim. App. 1996).
 

The appeal is dismissed.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   May 16, 2005
Do Not Publish